Citation Nr: 0122674	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 0 percent 
disabling.

2.  Entitlement to service connection for a right shoulder 
disability, including as secondary to a service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from June 1979 to May 
1993.

This appeal arises from a December 1998, Department of 
Veterans Affairs Regional Office (VARO), Chicago, Illinois 
rating decision, which, in pertinent part, denied the 
appellant entitlement to an increased rating for bilateral 
hearing loss, currently evaluated as 0 percent disabling, and 
denied service connection for a right shoulder disability, 
including as secondary to a service-connected low back 
disability. 


FINDING OF FACT

The appellant's service-connected left ear hearing loss is 
currently manifested by an average puretone threshold of 33 
decibels on the right and 35 decibels on the left, with 80 
percent speech discrimination on the right and 88 percent 
speech discrimination on the left VA audiological examination 
in August 1998.  



CONCLUSION OF LAW

The schedular criteria for a compensable disability evaluation 
for service-connected bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 0 percent 
disabling.

As a preliminary matter, by virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
has been given notice of the information, medical evidence, 
or lay evidence necessary to substantiate his claim for an 
increased rating for service-connected bilateral hearing 
loss.  VARO has made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  He has not 
indicated current treatment for hearing loss and a VA 
audiological examination was conducted in August 1998.  A 
copy of the report has been associated with the claims file.  
Under these circumstances, there is no reasonable possibility 
that further development would result in the procurement of 
additional pertinent evidence.  Thus, although VARO has not 
reviewed the claims under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), a remand for 
further development would serve no useful purpose.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant was granted entitlement to service connection 
for bilateral hearing loss, evaluated as 0 percent disabling, 
in a May 1993 rating decision.  He now contends, in essence, 
that his service-connected hearing loss warrants a higher 
disability rating.  

A VA audio examination was conducted in August 1998.  The 
appellant complained of decreased hearing for about 8 to 9 
years.  The ears, nose and throat examination revealed both 
ear drums to be normal.  Tuning fork test revealed air 
conduction greater than bone conduction in both ears.  The 
Weber was in the midline.  The remainder of the examination 
was within normal limits.  A VA audiological evaluation 
revealed the following puretone thresholds for his service-
connected bilateral hearing loss:

	500	1000	2000	3000	4000	(Hertz)		Average
RIGHT	  10	    15	    15	    40	    60	(Decibels)         
33
LEFT	  20    20	    15	    45	    60	(Decibels)         
35

Speech recognition was 80 percent on the right, and 88 percent 
on the left.  The examiner summarized that the appellant had a 
high frequency sensorineural hearing loss in both ears, 
moderate on the right and moderate to severe on the left.  
Speech recognition was fair on the right and good on the left.  
Acoustic impedance measures were in agreement with puretones. 

According to VA's Schedule for Rating Disabilities, 
evaluations for hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85 Diagnostic Code 6100 (2000).  To 
evaluate the degree of disability from service-connected 
defective hearing, the rating schedule provides 11 numeric 
designations from Level I for essentially normal acuity 
through Level XI for profound deafness.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86 (2000).  

Based on the most recent August 1998 VA examination, and 
according to Table VI of 38 C.F.R. § 4.85, the numeric 
designation of hearing impairment is Level II on the right 
and Level III on the left. 

The percentage evaluation for the appellant's hearing 
impairment is determined by Table VII of 38 C.F.R. § 4.85.  
This table reveals that Level II hearing on the right and 
Level III hearing on the left warrant the assignment of a 0 
percent disability evaluation.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the appellant's claim for a compensable evaluation 
for his bilateral hearing loss disability.

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (2000).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
of Benefits of VA's Compensation and Pension Service, under 
the above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).


ORDER

An increased rating for the appellant's service-connected 
bilateral hearing loss is denied.


REMAND

2.  Entitlement to service connection for a right shoulder 
disability, including as secondary to a service-connected low 
back disability.

Upon review, the appellant's medical record appears to be 
incomplete.  The appellant submitted a letter from his 
private physician, H. D. Scott, III, M.D., dated in March 
1997, which indicated treatment for his right shoulder.  
However, treatment records from Dr. Scott have not been 
associated with the appellant's claims folder.  Further, it 
does not appear that the examiner had the appellant's claims 
file available at the time of his July 1998 VA examination 
and, although he expressed an opinion that the appellant's 
acromioclavicular chronic tendinitis of the right shoulder 
was not secondary to his back disability, he did not address 
the likelihood of any relationship to right shoulder 
complaints during service in 1983.  The duty to assist 
includes the duty to obtain VA examinations which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought, as well as the duty to obtain all relevant 
treatment records referred to by the veteran.  Littke v. 
Derwinski, 1 Vet.App 90 (1991).

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  VARO should contact the appellant and 
request that, in addition to Dr. Scott, 
he identify all medical care providers 
who have treated him for his right 
shoulder disability since service.  After 
securing any necessary releases, VARO 
should obtain copies of all treatment 
records referred to by the appellant, 
including those of Dr. Scott, which have 
not been previously obtained.  These 
records should then be associated with 
the claims folder.

2.  The appellant should be scheduled for 
a VA orthopedic examination.  The purpose 
of the examination is to determine the 
nature and etiology of any right shoulder 
disability.  Any necessary tests or 
studies should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should be 
requested to state the following medical 
opinion: whether it is as least as likely 
as not that the appellant's current right 
shoulder disability is etiologically 
related to his right shoulder complaints 
during service.  If the examiner is 
unable to answer the question, the 
reasons should be clearly stated.

3.  VARO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, VARO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, VARO should readjudicate 
the appellant's claim for service 
connection.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 



